McGinity, J.,
dissents and votes to reverse the order appealed from and to deny the motion with the following memorandum, in which Luciano, J., concurs: The Supreme Court granted judgment in favor of the plaintiff, Ellen J. Kennedy, the tax lien buyer, and Orange County, which sold the property to Kennedy, finding that the County gave the defendant, Mahshid Mossafa, the fee owner, adequate notice of their action. At issue then is what is adequate notice under the circumstances presented herein.
Mahshid Mossafa owned vacant property in the Town of Newburgh in Orange County. Mossafa paid real estate taxes assessed on that vacant lot continually from 1983, the time of purchase, through 1995. However, she failed to pay taxes on the property in 1996 when a tax lien attached. An in rem proceeding under RPTL article 11 was commenced by the County on November 1, 1996, to foreclose the lien, and publication of that notice was made in local newspapers.
The County filed a petition of foreclosure on October 17, 1997, and sent a notice of foreclosure proceeding to Mossafa at 133 Blaisdell Road in Orangeburg, granting her until January 30, 1998, to redeem the lien on her property. This notice was returned by the postal service as “not deliverable as addressed, unable to forward.” Not having received the notice, Ms. Mossafa did not forward the amount of delinquent taxes with penalty due of $605.44.
A judgment of foreclosure was granted upon Mossafa’s default in answering on March 24, 1998. The County, at public auction, sold Mossafa’s parcel to Kennedy for $8,000, ap*382proximately 13 times the amount of the lien, and retained the difference. Thus, the County made a profit of approximately $7,400 as a result of the forfeiture.
Apparently Kennedy, seeking to obtain marketable title to the property purchased at foreclosure, wrote to Mossafa, through her attorney, at her last known address offering to pay her for a quitclaim deed to avoid commencing a bar-claim action. The letter was returned marked “no forward order on file, unable to forward, return to sender.” After commencing a bar claim action pursuant to RPAPL article 15, Mossafa was located through the Internet and on July 7, 1999, she filed an answer pro se with what was denominated a counterclaim seeking to set aside the deed and the County’s judgment of foreclosure.
In support of her counterclaim, Mossafa alleged that in 1991 she had moved to 4 Lester Drive in Orangeburg, and so notified authorities of her new address. She claimed, and it is not disputed, that she paid taxes due on the property in 1997 and 1998, thinking that those payments would cover the 1996 delinquency, although she also thought that she had paid the 1996 taxes.
Basically, she claimed that her new (1991) address was listed on her personal check which had been cashed by the County for 1997 and 1998 taxes and that the County had never made a bona fide effort to reach her to inform her that she was in danger of losing her property for the want of paying $605.44 in taxes when they knew she paid the taxes on the property for subsequent years. She also claimed that the notice of foreclosure produced by the County as undeliverable had misspelled her name, identifying her as “Mossafa Mahshi D.” instead of Mahshid Mossafa. She did, however, concede that the tax notices for 1997 and 1998 had indicated on the back of the bills that taxes were in arrears. She pointed out that the return address on her checks for 1997 and 1998 payments revealed her address to the County as well as the return address on the envelope. The addresses of her husband and son, Mostafa Mossafa and Omid Mossafa, respectively, were listed in the telephone book. The deed issued to Ms. Mossafa in 1983 listed the name of her attorney and his address on the face of the deed and the County made no effort to contact him to inform Ms. Mossafa that she was about to lose her property for failure to pay one year’s taxes, out of the approximately 15 years that she owned the property.
The holding in Matter of McCann v Scaduto (71 NY2d 164) is instructive regarding the municipality’s duty to provide no*383tice reasonably calculated to convey required information to a property owner who is in danger of losing his property for failure to pay delinquent real estate taxes. In McCann, as in the present case, the County’s administrative code did not provide for actual notice to the property owner that liens would be sold; the code only provided notice by publication.
The Court of Appeals in McCann concluded that failure to provide petitioners with actual notice of the tax lien sales deprived them of due process of law. Citing Baldwin v Hale (1 Wall [68 US] 223, 233), “Parties whose rights are to be affected are entitled to be heard; and in order that they may enjoy that right they must first be notified,” the Court stated that the actual requirements of proper notice have not been static. In Mullane v Central Hanover Bank & Trust Co. (339 US 306, 314), the Supreme Court set a flexible standard: “an elementary and fundamental requirement of due process * * * is notice reasonably calculated, under all the circumstances to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” In Meadow Farm Realty Corp. v Pekich (251 AD2d 634, 635), this Court held that the plaintiff was deprived of due process due to the County’s failure to provide it with constitutionally adequate notice of tax lien sale (but see, Matter of T.E.A. Mar. Automotive Corp. v Scaduto, 199 AD2d 511 [which held that municipality’s written notice of tax lien sale mailed to the same address at which the receiver of taxes had consistently been sending the actual tax bills complied with constitutional dictates]).
The present case is distinguishable from T.E.A. Mar. in that the County knew it had received payment of subsequent taxes for 1997 and 1998 with the taxpayer’s address listed upon her check. Thus, they received actual notice of her current address and could have easily noticed her to prevent the forfeiture, upon which the County made a substantial profit. Certainly, under the uncontroverted circumstances presented, the County was under an obligation to undertake reasonable measures to ascertain Mossafa’s new address. The County’s failure to undertake such measures and to simply rely on the mailed notice cannot be said to comply with constitutional due process.